Citation Nr: 1438852	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Although the Veteran initially requested a formal hearing before a Decision Review Officer, he subsequently withdrew this hearing request, as noted in a November 2011 memorandum.  


FINDINGS OF FACT

1.  The Veteran had a preexisting right ear hearing loss disability noted on the service entrance examination; there was no increase in severity during service; and the current right ear hearing loss disability has not been otherwise linked to service.

2.  The Veteran's current left ear hearing loss was not shown during service, or to a compensable degree within one year after active duty, and it is not otherwise due to, or aggravated by, a disease or injury in active service. 


CONCLUSION OF LAW

The criteria to establish service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112(a), 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307(a)(3), 3.309(a), 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided full notice with regard to his service connection claim in October 2009, prior to the initial adjudication.  38 U.S.C.A. § 5103 (West 2002).  Further, all identified, available records have been obtained.  The paper claims file and pertinent records in paperless claims files on VA's electronic processing systems have been considered. 

The Veteran's representative argued in the appellate brief that the service treatment records are incomplete, in that the separation examination indicated there was no hearing loss.  Nevertheless, the separation examination clearly included the results of pure tone testing, as well as a Report of Medical History from the Veteran in which he denied any hearing loss.  The Veteran also signed a subsequent statement indicating that he had undergone and separation examination more than three days earlier and there had been no change in his condition since that time.  There is no other indication that any service records are missing, and the records are complete.  

VA also provided a VA audiological examination in December 2009; the examiner provided a medical opinion with consideration of all pertinent evidence and an adequate rationale.  There is no argument or indication that the examination is inadequate, and the Veteran submitted a private opinion in September 2010. 

VA has satisfied its duties to inform and assist.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Nevertheless, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).   

The Veteran contends that his current bilateral hearing loss is the result of noise exposure during service from working on tank engines with only small, rubber ear plugs, which he believes were improper hearing protection; and from military noise exposure from weapons while on the firing range with hearing protection.  The Veteran has asserted that his hearing was "normal" when he entered service and that he has had problems with hearing since leaving the military.  He has reported that this disability began in June 1977, and that he first noticed being unable to hear in crowded rooms in the late 1970s, or immediately after service in June 1978.  See October 2009 claim, December 2009 VA examination, September 2010 private opinion, December 2010 notice of disagreement, June 2011 substantive appeal.  The Veteran also indicated in his June 2011 substantive appeal that his friends and relatives noticed him having hearing problems immediately after service.  

The evidence establishes a current bilateral hearing loss disability, as the Veteran had pure tone thresholds above 40 decibels in at least one level from 500 to 4000 Hertz in each ear during the December 2009 VA examination.  The evidence also establishes hazardous noise exposure in service, based on the Veteran's reports of military noise exposure that is consistent with his military occupational specialty of track vehicle mechanic.  See DD Form 214.  The remaining element is whether the Veteran's current hearing loss disability is related to the military noise exposure.  

The Veteran and other lay witnesses are competent to report his observable symptoms and history, including when he first perceived hearing difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.  

The Veteran's August 1976 service entry examination report showed bilateral hearing impairment.  He had some degree of hearing impairment in the left ear with pure tone thresholds of 25 decibels at the 500 Hertz level, 30 decibels at 4000 Hertz level, and 75 decibels at the 6000 Hertz level; however, these readings did not rise to the level of a hearing loss disability for VA purposes.  In contrast, the Veteran did have a right ear hearing loss disability for VA purposes that was noted on the service entry examination, with a pure tone threshold of 45 decibels at the 4000 Hertz level.  A July 1976 audiogram appears generally consistent with the results in the entry examination report.  See 38 C.F.R. § 3.385.  

There is a presumption of sound condition upon entrance into active duty unless a defect is "noted" on the entrance examination; and a presumption of aggravation of a preexisting condition if the preexisting condition worsens in severity during service.  Clear and unmistakable evidence is required to rebut the presumption of aggravation, to include a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.

Because the Veteran's right hearing loss disability was diagnosed by testing in the service entrance examination, it was noted; and he is not presumed to have been in sound condition upon entry into service for that condition.  38 C.F.R. § 3.304(b).  To the extent that the Veteran did not observe hearing loss at the time of his service entry, this does not negate the existence of a disability in the right ear diagnosed by objective testing at that time.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (noting that to show a preexisting condition, the disease need not be symptomatic at the time of the evaluation, so long as it is diagnosed).

Therefore, the Veteran may only bring a claim of aggravation of his preexisting right ear hearing loss disability.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Further, he has the burden of showing a worsening of the disability in service to trigger the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1095-96 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012).  

The Veteran has asserted during the course of his appeal that he had observable bilateral hearing loss symptoms during service.  His reports are competent and relevant.  He has not reported seeking treatment during service to suggest an increase in disability.  Weighing against his reports are the service treatment records showing that measured pure tone thresholds had actually decreased at the time of service discharge in June 1978.  The separation examination report showed pure tone thresholds at the 500 to 4000 Hertz levels of 0 to 30 decibels in the right ear, which indicated some degree of hearing impairment but no disability for VA purposes.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  The Veteran also denied any hearing loss symptoms in a Report of Medical History at that time, and he signed a statement later in June 1978 indicating there had been no change.  

The service records are contemporaneous with service and are more probative as to the timing of symptoms than his contrary statements for the purposes of his claim, which were made many years later and for the purposes of his claim for VA benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that lay testimony may not be ignored simply because the witness is an interested party, but such interest in the outcome may affect the credibility of testimony).  Moreover, the Veteran's memory as to when his right ear hearing loss first manifested appears to be faulty, possibly due to the passage of time; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Accordingly, there was no worsening in service, presumption of aggravation of right ear hearing loss disability during service does not arise.  38 C.F.R. § 3.306.  

With regard to the left ear, as noted above, there was no preexisting hearing loss disability.  Organic disease of the nervous system, including sensorineural hearing loss, will be service connected on a presumptive basis if it manifested to a compensable degree within one year after service.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  Further, a nexus between the current disability and service may be established by evidence of continuity of symptomatology since service for a listed chronic disability.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

As summarized above, the Veteran asserts that he has had left ear hearing loss symptoms that began during service or within one or two years afterwards.  As with the right ear, his denial of hearing loss symptoms at the time of service discharge in June 1978 is more probative and credible than his subsequent inconsistent reports for the purposes of his VA claim many years later.  See Seng, 584 F.3d at 19; Caluza, 7 Vet. App. at 511; Cartright, 2 Vet. App. at 25.  Moreover, the Veteran's pure tone thresholds had also decreased in the left ear at the time of his June 1978 separation examination.  That examination showed pure tone thresholds at the 500 to 4000 Hertz levels of 0 to 10 decibels in the left ear, indicating hearing within normal limits.  See Hensley, 5 Vet. App. at 157.  The Veteran has not identified any post-service treatment or testing for hearing difficulties or disability prior to the December 2009 VA examination.  This testing was conducted after many years of post-service noise exposure, including while on the firing range when working in law enforcement with hearing protection, and recreationally from working on car engines and occasional hunting with his father at a younger age with no hearing protection.  See December 2009 VA examination, September 2010 private opinion.  As such, the Veteran's reports of left ear hearing loss symptoms that first began during service, or within one year after discharge, are not credible.

The most probative evidence shows that the Veteran's left ear hearing loss did not manifest during service or within or to a compensable degree within one year after his service discharge, or by June 1979, and there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Although a hearing loss disability was not present at separation from service, the Veteran may still establish service connection if the evidence demonstrates that he has a current hearing loss disability for VA purposes, and that it was incurred or aggravated by service.  See id.; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Nevertheless, the most probative evidence shows that there was no incurrence or aggravation of a hearing loss disability in either ear during service.  

The December 2009 VA examiner opined that the Veteran's bilateral hearing loss disability was less likely than not caused by in-service noise exposure.  The examiner reasoned that the audiological test results at service entrance showed hearing impairment that was significantly worse than at his service separation examination (i.e., the pure tone thresholds had decreased during service).  The examiner also noted that the Veteran had post-service occupational noise exposure.  Although the examiner did not explicitly address aggravation of the right ear disability, the presumption of aggravation of the preexisting disability did not arise, as discussed above; the examiner's findings and rationale are consistent with the evidence in that regard.  Further, the examiner's opinion was based on consideration of the Veteran's lay testimony regarding timing of observable symptoms and in-service and post-service noise exposure, as well as the evidence concerning hearing loss in the service records.  The opinion is highly probative because it was based on review of all pertinent evidence and an accurate factual history, and was supported by well-reasoned rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

The Veteran submitted a September 2010 report from a private examiner, which indicated that the Veteran's current configuration of hearing loss was consistent with his history of noise exposure during service and in law enforcement.  It is unclear if this was intended to link the current disability to service, as opposed to his post-service noise exposure.  More importantly, the private examiner relied on the Veteran's reports of normal hearing at service entrance, which are directly contradictory to objective testing at his service entrance examination, as discussed above, and are rejected herein as not credible.  Although there was no left ear hearing loss disability at service entrance, there was some degree of hearing impairment shown in both ears at that time.  Accordingly, any opinion by this private examiner has little to no probative value, as it was based on an inaccurate factual history and does not appear to have been based on the Veteran's prior medical history, to include testing in the service records.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that reliance on a veteran's statement renders a medical report not credible if the Board rejects the statements of the veteran); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (stating that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).

Absent continuity of symptomatology, the Veteran is not competent to provide an opinion as to whether his hearing loss disability was caused or aggravated by service because such an opinion requires medical expertise due to the complex nature of the involved neurological system, and the lack of continuity of symptomatology.  Jandreau, 492 F.3d at 1376-77. 

In sum, the most probative evidence shows that the current bilateral hearing loss was not incurred or aggravated by in-service injury or disease.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


